Citation Nr: 1424403	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to PTSD, anxiety, and depression.  

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee status post arthroscopy.  

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1989 to June 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and September 2010 and February 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2011, a statement of the case (SOC) was issued in February 2012, and a substantive appeal was received in March 2012.  In July 2012, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to RO.    VA will notify the appellant if further action is required.


REMAND

At the July 2012 Board hearing, the Veteran stated on several occasions that his left knee disability was progressively getting worse.  He also indicated the possibility of another surgical procedure being necessary.  The Veteran has thus effectively alleged that his left knee disability has become more severe since the most recent VA examination in February 2014.  Under such circumstances, remand for a current examination is necessary.  See VAOPGCPREC 11-95 (1995). 

With regard to the service connection for psychiatric disability issue, in July and August 2010, the Veteran submitted statements regarding the stressor event he experienced in service.  In August 2010, the AOJ made a formal finding that the information required to corroborate the stressful event described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of National Archives and Records Administration records.  At the July 2012 Board hearing, the Veteran provided additional information to assist VA in verifying the alleged stressor event in service.  Remand to seek verification is appropriate as the Veteran has not furnished additional details.   

It is arguable that the remaining issue of entitlement to automobile and adaptive equipment or adaptive equipment only is intertwined with the left knee rating issue to the extent that the examination being directed for the left knee may furnish more information regarding the degree of impairment and may be relevant to this third issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the details of the Veteran's July 2012 hearing testimony regarding the claimed explosion incident, along with other pertinent information of record (including copies of the Veteran's service personnel records and a description of the alleged stressor) to the JSRRC and request that that organization attempt to verify the claimed stressor.  

2.  If the claimed stressor is corroborated, then the Veteran should be scheduled for a VA psychiatric examination.  The claims file must be made available to the examiner for review and the details of the corroborated stressor must be furnished to the examiner.  

The examiner should offer an opinion as to whether the Veteran suffers from PTSD related to the corroborated stressor.  

As to any current psychiatric disability found to be present (other than PTSD), the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to service.  

Detailed reasons for all opinions should be furnished. 

3.  The Veteran should be scheduled for a VA examination of the left knee.  The claims file must be made available to the examiner for review.  Examination findings should be clearly reported to allow for application of VA rating criteria for the knee.  

4.  After completion of the above, the RO should review the expanded record and readjudicate the issues on appeal.  Readjudication of the left knee issue should include consideration of whether separate ratings under different diagnostic codes may be warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



